l STACY TOLCHIN (SBN 217431)
Stacy@Tolchinimmigration.com

2 MEGAN BREWER (SBN268248)
Megan@Tolehinimmigration.com

3 LAW OFFICES OF STACY TOLCHIN
634 S. Spring St., Suite SOOA

4 Los Angeles, CA 90014

Tel.: (213) 622-7450

5 Fax: (213) 622-7233

6 Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT FOR THE
8 EASTERN DISTRICT OF CALIFORNIA

1 O
Juan GARCIA RAZO; Dulce Civil Case NO.: 2:18-cv-01569-JAM-DB

ll SOTO’ ORDER SETTING HEARING 0N

12 Plaintiffs DEFENDANTS’ M0T10N TO DISMISS
’ AND PLAINTIFFS’ MOTION FOR

13 V' SUMMARY JUDGMENT AND SETTING

14 UNITED STATES DEPARTMENT OF BRIEFING SCHEDULE

STATE et. al.
1 5

l 5 Defendants.
1 7

 

 

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Pursuant to the Stipulation and for good cause shown, IT IS ORDERED that
the hearing on Defendants’ M0ti0n to Dismiss and Plaintiffs’ M0ti0n for Summary Judgment is
set for Mazl?l§, 2019 at 1130 p.m. Defendants’ Opposition to Plaintiffs’ M0ti0n for Summary
Judgment shall be filed on or before February 12, 2019. The parties’ replies to the pending
motions shall be filed on or before February 26, 2019.

 

/H norable Judge {Jolyii A. Mendeé
MITED STATES DISTRICT JUDGE

 

